Title: To Benjamin Franklin from David Colden, 26 October 1758
From: Colden, David
To: Franklin, Benjamin


Sir
Coldengham October 26th. 1758
About the time you left America, I was employd in endeavouring, with my Fathers assistance, to form an explication of the phenomena of Electricity, on his Principles of action in matter: some conceptions had occur’d to me in pursuing the Experiments made by you and Mr. Canton, which gave me reason to hope it might be effected on very simple principles. When I had compleated this attempt, a Copy of it was designed to be sent to London last September was a Year, but being unfortunately taken by the French on board the Irene, Captain Jacobson, was carried into Lewisburgh.
Had not your absence from America prevented your seeing those papers before they were finished, I doubt not but they would have been much more correct; however I am so unwilling to have them appear in publick before you have had an oppertunity of judging them, that I have desired my Cousin Alexander Colden (as I formerly did) to leave the Copy I now send, some time with you, for your consideration. The favour which I have formerly had of corresponding with you on this subject, gives me assurance that you will take the trouble of considering it, and of leting me know your sentiments of it. I shall esteem it a great favour Sir, that you make corrections in any part which may appear to want it. I had much rather not have it publishd, than that it should afterwards appear unworthy the notice of the Judicious: but if it meet with your approbation I shall reckon myself very safe in the publication. I must beg you to let my Cousin see what you write me on this occasion, that he may know how to order the Printing; for I shall desire him to delay it, in case you make any material objections, till I have an oppertunity of obviating them, or recalling my error.

My Father desires his sincere Complements to you.
Your advice to my Cousin, in any thing concerning this peice, shall be most gratefully acknowledgd by, Sir Your most Obedient and most Humble Servant
David Colden
To Benjm. Franklin Esq.

 Addressed: To / Benjamine Franklin Esqr / att / London
